Exhibit 10.1





AMENDMENT AND ACKNOWLEDGEMENT OF TERMINATION OF
AMENDED AND RESTATED MANAGEMENT AGEEMENT
    
This AMENDMENT AND ACKNOWLEDGEMENT OF TERMINATION OF AMENDED AND RESTATED
MANAGEMENT AGREEMENT (this “Amendment”) is entered into as of January 8th, 2014
by and among American Realty Capital Properties, Inc., a Maryland corporation
(the “Company”), and ARC Properties Advisors, LLC, a Delaware limited liability
company (the “Manager”).


RECITALS
A.    WHEREAS, the parties hereto are party to that certain Amended and Restated
Management Agreement, dated February 28, 2013 (the “Agreement”), pursuant to
which the day-to-day business and affairs of the Company are managed by the
Manager.
B.    WHEREAS, the Company desires to become self-managed, in connection with
which the Company and the Manager desire to terminate the Agreement, as a result
of which the Company will become a self-managed real estate investment trust.
C.    WHEREAS, the parties hereto desire to amend the Agreement and to provide
for the termination of the Agreement.
AGREEMENT
In consideration of the mutual agreements and covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
1.Amendment of the Agreement.
(a)Section 1 of the Agreement is hereby amended by adding the following new
definitions in appropriate alphabetical order:
““Self-Management Date” shall mean January 8th, 2014.”
““Post-Self-Management Period” shall mean the period following the
Self-Management Date through and including the expiration of the Tail Period.”
““Tail Period” shall mean the period of 60 days following the Self-Management
Date.”
(b)Section 6 of the Agreement is hereby amended by inserting the following new
clause (h):
“On the Self-Management Date, the Company shall pay to the Manager an amount
equal to $10,000,000.00 in payment in full for the furniture, fixtures and
equipment and certain prepayments set forth in that certain Bill of Sale and
General Assignment, dated January 8th, 2014, executed by the Manager pursuant to
the Asset Purchase and Sale Agreement

1



--------------------------------------------------------------------------------



dated as of January 8, 2014 by and among ARC Properties Operating Partnership,
L.P. and ARC Properties Advisors, LLC.
The parties hereto agree that (i) the amounts payable pursuant to Sections 6(a)-
(g) and 7 of the Agreement with respect to the Post-Self-Management Period in an
amount equal to $10,000,000 and (ii) the payment pursuant to the preceding
paragraph are the only amounts payable by the Company pursuant to this Agreement
following the Self-Management Date in connection with, resulting from or arising
out of the termination of the Agreement and that neither the Manager nor any of
its Affiliates shall be entitled to any other fees or amounts that are otherwise
payable by the Company in connection with, resulting from or arising out of the
termination of the Agreement.
Notwithstanding anything to the contrary contained in Section 6(d) of the
Agreement, all payments of Incentive Compensation shall be paid in cash.
Nothing herein shall be deemed to prohibit payments from the Company to the
Manager or its Affiliates with respect to the period after the Self-Management
Date under the Services Agreement dated as of June 10, 2013, by and between AR
Capital, LLC and RCS Advisory Services, LLC, which has been assigned to the
Company to the extent applicable to services provided to the Company thereunder
and the Transition Services Agreement dated as of October 21, 2013, by and
between the Company, the ARC Properties Operating Partnership, L.P., ARC
Advisory Services, LLC and American Realty Capital Advisors LLC.”
2.
LTIP Units. Notwithstanding any of the foregoing, upon termination of the
Agreement, the Manager’s long-term incentive plan units (“LTIP Units”) of ARC
Properties Operating Partnership, L.P. (the “OP”) granted pursuant to the 2013
Advisor Mutli-Year Outperformance Agreement, dated February 28, 2013, between
the Company and the Manager, shall be vested in full.



3.
The American Realty Capital Name. The license granted to the Company by the
Manager pursuant to Section 16 of the Agreement shall survive the termination of
the Agreement perpetually with respect to use of the names “American Realty
Capital Properties” and “ARCP” but shall not survive perpetually with respect to
any use of the names “American Realty Capital,” “ARC” or AR Capital” or any
derivative thereof.



4.
Termination of the Agreement. The parties hereto agree that, effective at 5:00
p.m., Eastern Time, on the Self-Management Date, with no further action
necessary by any party, the Agreement shall automatically terminate in its
entirety and be of no further force or effect, except that the Manager shall
continue to provide services under the Agreement, to the extent required by the
Company, for the Tail Period and shall only be entitled to payments to the
extent permitted under Section 6(h) of the Agreement, and except for any
provisions of the Agreement which by their terms survive termination.



5.
Miscellaneous.



(a)    Limited Effect. Except as otherwise specifically set forth in this
Amendment, all other terms and conditions of the Agreement shall remain in full
force and effect.



2



--------------------------------------------------------------------------------



(b)    Entire Agreement. The Agreement and this Amendment supersede all prior
agreements between the parties with respect to the subject matter thereof and
constitute a complete and exclusive statement of the terms of the agreement
between the parties with respect to the subject matter thereof.


(c)    Governing Law. This Agreement will be governed by the internal laws of
the State of New York.


(d)    Construction. The parties have participated jointly in the drafting of
this Amendment, and each party was represented by counsel in the negotiation of
this Amendment. In the event an ambiguity or question of intent or
interpretation arises, this Amendment shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.


(e)    Waiver of Legal Conflicts. Each of the parties hereto acknowledges and
agrees that, at their request, Proskauer Rose LLP acted as counsel to all such
parties in connection with this Amendment. Accordingly, each of the parties
agrees to, and does, waive any conflict of interest which may be deemed to arise
as the result of such representation and agrees not to seek to disqualify or
otherwise prevent Proskauer Rose LLP from representing the other parties hereto
(or any other clients of Proskauer Rose LLP) in any matters by reason of its
work on, or representation of, such party in connection with this Amendment or
its possession of confidential information relating to such party. Proskauer
Rose LLP shall be entitled to rely upon this Section 5(d) as a third party
beneficiary hereof.


(f)    Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Original signatures
hereto may be delivered by facsimile which shall be deemed originals.


(g)    Definitions. Capitalized terms used but not defined herein have the
meanings ascribed to them in the Agreement.


*****
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.
 
 
 
AMERICAN REALTY CAPITAL PROPERTIES, INC.
 
 
 
By: /s/ Nicholas S. Schorsch
 
Name: Nicholas S. Schorsch
 
Title: Chief Executive Officer and Chairman of the Board of Directors
 
 
 
 
 
 
 
 
 
ARC PROPERTIES ADVISORS LLC
 
 
 
By: ARC CAPITAL, LLC
 
Its sole member
 
 
 
 
 
By: /s/ Nicholas S. Schorsch
 
Name: Nicholas S. Schorsch
Title: Manager
 




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



 

3

